Name: Commission Regulation (EC) No 593/2004 of 30 March 2004 opening and providing for the administration of the tariff quotas in the egg sector and for egg albumin
 Type: Regulation
 Subject Matter: animal product;  processed agricultural produce;  tariff policy
 Date Published: nan

 Avis juridique important|32004R0593Commission Regulation (EC) No 593/2004 of 30 March 2004 opening and providing for the administration of the tariff quotas in the egg sector and for egg albumin Official Journal L 094 , 31/03/2004 P. 0010 - 0016Commission Regulation (EC) No 593/2004of 30 March 2004opening and providing for the administration of the tariff quotas in the egg sector and for egg albuminTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2771/75 of 29 October 1975 on the common organisation of the market in eggs(1), as last amended by Commission Regulation (EC) No 493/2002(2), and in particular Article 3(2), Article 6(1) and Article 15 thereof,Having regard to Council Regulation (EEC) No 2783/75 of 29 October 1975 on the common system of trade for ovalbumin and lactalbumin(3), as last amended by Commission Regulation (EC) No 2916/95(4), and in particular Article 2(2), Article 4(1) and Article 10 thereof,Whereas,(1) Commission Regulation (EC) No 1474/95 of 28 June 1995 opening and providing for the administration of tariff quotas in the egg sector and for egg albumin(5), has been substantially amended several times(6). In the interests of clarity and rationality the said regulation should be codified.(2) In the framework of the World Trade Organisation (WTO), the Community has undertaken to open tariff quotas for certain products in the egg sector and for egg albumin. As a result, detailed rules for the application of those quotas should be laid down.(3) The administration of the arrangements should be based on import licences. To that end, the detailed rules for submission of the applications and the information which must appear on the applications and licences, by way of derogation from Article 8 of Commission Regulation (EC) No 1291/2000 of 9 June 2000 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products(7), as last amended by Regulation (EC) No 325/2003(8), should be laid down. In addition, provision should be made for the licences to be issued after a period of consideration, applying, where necessary, a single percentage of acceptance. It is in the interest of importers and exporters to allow the licence application to be withdrawn after the coefficient of acceptance has been fixed.(4) In order to ensure the regularity of imports, the quantity referred to in Annex I should be staggered over one year.(5) In order to ensure proper administration of the system, the security for import licences under the said system should be fixed at EUR 20 per 100 kg (shell egg equivalent).(6) In order to ensure that the system is working properly and in particular to eliminate the risk of speculation inherent in the system in the egg and albumin sector, precise conditions governing access by traders to the system should be laid down aiming at ensuring the seriousness of their activities in this sector.(7) The attention of the operators should be drawn to the fact that licences may only be used for products which comply with all veterinary provisions in force in the Community.(8) To ensure sound administration of the import arrangements, the Commission should have at its disposal accurate information provided by the Member States on quantities actually imported. In the interest of clarity, a single model should be used by the Member States for notifying quantities to the Commission.(9) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs,HAS ADOPTED THIS REGULATION:Article 1The import tariff quotas listed in Annex I are opened annually for the period from 1 July to 30 June for the product groups and under the conditions indicated therein.Article 2The quotas referred to in Article 1 shall be staggered as follows:for group E 1:- 20 % in the period from 1 July to 30 September,- 30 % in the period from 1 October to 31 December,- 30 % in the period from 1 January to 31 March,- 20 % in the period from 1 April to 30 June,for groups E 2 and E 3:- 25 % in the period from1 July to 30 September,- 25 % in the period from 1 October to 31 December,- 25 % in the period from 1 January to 31 March,- 25 % in the period from 1 April to 30 June.Article 3All imports into the Community under the quotas referred to in Article 1 shall be subject to the presentation of an import licence.Article 4The import licences referred to in Article 3 shall be subject to the following provisions:(a) applicants for import licences shall be natural or legal persons who, at the time applications are submitted, can prove to the satisfaction of the competent authorities in the Member States that they have imported not less than 50 tonnes (shell egg equivalent) of products falling within the scope of Regulations (EEC) No 2771/75 (excluding hatching eggs) and (EEC) No 2783/75 in each of the two calendar years preceding the year in which the licence application is lodged, or who are approved in accordance with Article 6(1) of Council Directive 89/437/EEC(9) for the treatment of egg products. However, retail establishments or restaurants selling their products to final consumers are excluded from the benefits of this system;(b) licence applications shall not involve more than one of the groups referred to in Annex I. They may involve several products covered by different CN codes and originating in one single country; in such cases, all the CN codes shall be indicated in section 16 and their descriptions in section 15. Regarding groups E2 and E3, the total quantity shall be converted into shell egg equivalent.Licence applications shall relate to at least one tonne and to a maximum of 10 % of the quantity available for the group concerned and the periods specified in Article 2;(c) section 8 of licence applications and licences shall show the country of origin;(d) section 20 of licence applications and licences shall show one of the following:Reglamento (CE) n ° 593/2004Forordning (EF) nr. 593/2004Verordnung (EG) Nr. 593/2004Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 593/2004Regulation (EC) No 593/2004RÃ ¨glement (CE) n ° 593/2004Regolamento (CE) n. 593/2004Verordening (EG) nr. 593/2004Regulamento (CE) n.o 593/2004Asetus (EY) N:o 593/2004FÃ ¶rordning (EG) nr 593/2004(e) section 24 of licences shall show one of the following:ReducciÃ ³n del derecho del AAC conforme a lo establecido en el Reglamento (CE) n ° 593/2004Reduktion i toldsatsen i henhold til forordning (EF) nr. 593/2004ErmÃ ¤Ã igung des Zollsatzes gemÃ ¤Ã  Verordnung (EG) Nr. 593/2004Ã Ã µÃ ¯Ã Ã Ã · Ã Ã ¿Ã Ã ´Ã ±Ã Ã ¼Ã ¿Ã  Ã Ã ¿Ã Ã Ã , Ã ÃÃ Ã  ÃÃ Ã ¿Ã ²Ã »Ã ­ÃÃ µÃ Ã ±Ã ¹ Ã Ã Ã ¿Ã ½ Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 593/2004Reduction of CCT duty pursuant to Regulation (EC) No 593/2004RÃ ©duction du droit du tarif douanier commun comme prÃ ©vu au rÃ ¨glement (CE) n ° 593/2004Riduzione del dazio TDC come prevede il regolamento (CE) n. 593/2004Verlaging van het GDT-recht op grond van Verordening (EG) nr. 593/2004ReduÃ §Ã £o do direito da PAC previsto no Regulamento (CE) n.o 593/2004YhteisÃ ¶n yhteisen tullitariffin maksua alennettu seuraavan mukaisesti: Asetus (EY) N:o 593/2004Reduktion av Gemensamma tulltaxans tariffer enligt fÃ ¶rordning (EG) nr 593/2004.Article 51. Licence applications shall be lodged during the first seven days of the month preceding each period as specified in Article 2.2. Licence applications shall be submitted to the competent authority of the Member State in which the applicant is established or has set up his/her registered office. Applications shall be admissible only where the applicant declares in writing that he/she has not submitted and undertakes not to submit any other applications, in respect of the same period, concerning products in the same group.Where the same applicant submits more than one application relating to products in the same group, all applications from that person shall be inadmissible.However, each applicant may lodge more than one application for import licences for products in one group, where such products originate in more than one country. Separate applications for each country of origin shall be submitted simultaneously to the competent authority of a Member State. They shall be considered, as regards the maximum referred to in Article 4(b) as well as application of the rule in the second subparagraph, as single applications.3. A security of EUR 20 per 100 kilograms shell egg equivalent shall be lodged for import licence applications for all products referred to in Article 1.4. Member States shall notify the Commission, on the fifth working day following the end of the application submission period, of applications lodged for each of the products in the group in question. Such notification shall include a list of applicants and a statement of the quantities applied for in the group.All notifications, including "nil" notifications, shall be made by telex or fax on the working day stipulated, drawn up on the model shown in Annex II in cases where no application is made, and the models shown in Annexes II and III in cases where applications have been made.5. The Commission shall decide as quickly as possible to what extent quantities may be awarded in respect of applications as referred to in Article 4.If quantities in respect of which licences have been applied for exceed the quantities available, the Commission shall fix a single percentage of acceptance for the quantities applied for. Where this percentage is less than 5 %, the Commission may decide not to award the quantities applied for; the securities shall be released immediately.Operators may withdraw their licence applications within 10 working days following publication of the single percentage of acceptance in the Official Journal of the European Union if application of the percentage results in the fixing of a quantity less than 20 tonnes shell egg equivalent. The Member States shall inform the Commission thereof within five working days following the withdrawal of the licence application and shall release the security immediately.The Commission shall calculate the quantity remaining, which shall be added to the quantity available in respect of the following quarterly period of the annual quota period referred to in Article 1.6. Licences shall be issued as quickly as possible after the Commission has taken its decision.7. Licences may only be used for products which comply with all veterinary provisions in force in the Community.8. Member States shall notify the Commission, before the end of the fourth month following each annual period referred to in Article 1, of the total volume of products imported for each of the groups pursuant to this Regulation during that period.All notifications, including "nil" ones, shall be made using the model in Annex IV.Article 6For the purposes of applying Article 23(2) of Regulation (EC) No 1291/2000, import licences shall be valid for 150 days from the date of actual issue, but not beyond the end of the period specified in Article 1.Import licences issued pursuant to this Regulation shall not be transferable.Article 7Without prejudice to the provisions of this Regulation, Regulation (EC) No 1291/2000 shall apply.However, Article 8(4) of that regulation notwithstanding, the quantity imported in accordance with this Regulation may not exceed that shown in sections 17 and 18 of the import licence. The figure "0" shall accordingly be entered in section 19 of the licence.Article 8Regulation (EC) No 1474/95 is repealed.References to the repealed regulation shall be construed as references to this Regulation and shall be read in accordance with the correlation table in Annex VI.Article 9This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 March 2004.For the CommissionFranz FischlerMember of the Commission(1) OJ L 282, 1.11.1975, p. 49.(2) OJ L 77, 20.3.2002, p. 7.(3) OJ L 282, 1.11.1975, p. 104.(4) OJ L 305, 19.12.1995, p. 49.(5) OJ L 145, 29.6.1995, p. 19.(6) See Annex V.(7) OJ L 152, 24.6.2000, p. 1.(8) OJ L 47, 21.2.2003, p. 21.(9) OJ L 212, 22.7.1989, p. 87.ANNEX I>TABLE>ANNEX II>PIC FILE= "L_2004094EN.001303.TIF">ANNEX III>PIC FILE= "L_2004094EN.001402.TIF">ANNEX IV>PIC FILE= "L_2004094EN.001502.TIF">ANNEX VRepealed regulation with its successive amendments>TABLE>ANNEX VICorrelation table>TABLE>